FILE COPY



  In the Interest of S.L., J.L.,
  G.L., G.S., A.S., and G.S.,
      ChildrenAppellant/s



                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 8, 2014

                                        No. 04-14-00192-CV

                  In the Interest of S.L., J.L., G.L., G.S., A.S., and G.S., Children,

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-PA-01014
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER

       The reporter’s record was due March 31, 2014, but was not filed. The court reporter is
reminded that, by statute, this appeal is accelerated, and is to take precedence over other matters.
TEX. FAM. CODE ANN. § 109.002(a) (West Supp. 2013).

       We therefore ORDER David R. Zarate, the court reporter, to file the reporter’s record on
or before April 18, 2014. The reporter is reminded that the reporter’s record is currently eight
days late, and that strict deadlines exist with regard to disposal of appeals dealing with
termination of parental rights. With regard to the appellate record, appellate courts may not
grant more than 30 days cumulatively with regard to extensions of time for the reporter’s record.
TEX. R. APP. P. 28.4(b).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.


                                                       ___________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court